UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: August 31 Date of reporting period: September 1, 2012 to November 30, 2012 Item 1.Schedule of Investments. Attached hereto. ABCS Guggenheim ABC High Dividend ETF Portfolio of Investments November 30, 2012 (unaudited) Number of Shares Description Value Long-Term Investments - 99.1% Common Stocks - 58.6% Australia - 20.4% APN News & Media Ltd. Billabong International Ltd.(a) David Jones Ltd.(b) Goodman Fielder Ltd.(a) GWA Group Ltd. Myer Holdings Ltd.(b) Pacific Brands Ltd. Seven West Media Ltd. SP AusNet Tabcorp Holdings Ltd. Brazil - 17.0% Banco Santander Brasil SA, ADR Cia Siderurgica Nacional SA, ADR CPFL Energia SA, ADR Ultrapar Participacoes SA, ADR Canada - 21.2% AGF Management Ltd., Class B Bonavista Energy Corp.(b) Canfor Pulp Products, Inc. Chorus Aviation, Inc., Class B Enerplus Corp.(b) Freehold Royalties Ltd. Just Energy Group, Inc.(b) Pengrowth Energy Corp.(b) PetroBakken Energy Ltd., Class A(b) Superior Plus Corp. Total Common Stocks - 58.6% (Cost $7,353,743) Preferred Stocks - 40.5% Brazil - 40.5% Braskem SA, ADR Cia de Bebidas das Americas, ADR Cia Energetica de Minas Gerais, ADR Oi SA, ADR(b) Telefonica Brasil SA, ADR Vale SA, ADR (Cost $4,496,418) Total Long-Term Investments - 99.1% (Cost $11,850,161) Investments of Collateral for Securities Loaned - 19.5% BNY Mellon Securities Lending Overnight Fund, 0.2159%(c) (d) (Cost $1,979,893) Total Investments - 118.6% (Cost $13,830,054) Liabilities in excess of Other Assets - (18.6%) Net Assets- 100.0% ADR - American Depositary Receipt SA - Corporation (a) Non-income producing security. (b) Security, or portion thereof, was on loan at November 30, 2012. (c) At November 30, 2012, the total market value of the Fund's securities on loan was $1,884,485 and the total market value of the collateral held by the Fund was $1,979,893. (d) Interest rate shown reflects yield as of November 30, 2012. See previously submitted notes to financial statements for the year ended August 31, 2012. Summary of Investments by Sector Classification* Basic Materials 25.0% Consumer, Non-Cyclical 14.7% Consumer, Cyclical 14.4% Utilities 13.6% Energy 13.4% Communications 12.3% Finance 5.2% Industrial 1.4% * Subject to change daily. Based on long-term investments. Securities are classified by sectors that represent broad groupings of related industries. At November 30, 2012, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments $ $ $ ) $ ) Securities listed on an exchange are valued at the last reported sale price on the principal exchange or on the principal over-the-counter market on which such securities are traded, as of the close of regular trading on the New York Stock Exchange ("NYSE") on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and asked prices. Equity securities that are traded primarily on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean of the last available bid and ask prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, whichare then discounted to calculate a security's fair value. Short-term securities with maturities of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees of the Trust (“Board of Trustees”). Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value.” Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities.The Fund values Level 2 equity securities using various observable market inputs. The Fund did not have any Level 3 securities at November 30, 2012. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of November 30, 2012. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
